Citation Nr: 1010210	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  03-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1968 to October 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that the Veteran's claim was originally one 
to reopen for service connection for PTSD.  In a December 
2004 decision, the Board reopened the Veteran's claim and 
remanded the merits for additional development.  Thus, the 
issue before the Board is as stated on the previous page.  
Most recently, in July 2007, the Board remanded the case to 
the RO via the Appeals Management Center (AMC) for further 
development and readjudication of the claim.  As set forth 
below, the requested actions have not been fully complied 
with and, thus, remand of the claim is again necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's July 2007 remand instructions, the 
Veteran was schedule for and underwent a VA PTSD examination 
in September 2009.  The examiner found that the Veteran 
carried a diagnosis of PTSD with symptoms that included his 
depressive disorder and mood disorder.  However, the examiner 
did not provide an opinion regarding the etiology of the 
Veteran's PTSD.  Thus, the Board finds that a remand is 
necessary to provide the Veteran with an adequate medical 
opinion that relies on all the evidence of record and fully 
explains all findings and opinions in sufficient detail.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Board notes that the only stressor event that 
is supported by credible evidence is the Veteran's cousin's 
death in Vietnam.  Therefore, when providing this opinion, 
the examiner should consider whether the Veteran's PTSD is as 
likely as not etiologically related to this stressor.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA requirements are met 
in this matter, to include sending the 
Veteran a notification letter if necessary.   

2.	Return the Veteran's claims file to the VA 
examiner who conducted the September 2009 VA 
PTSD examination and who diagnosed the 
Veteran to have PTSD.  If the September 2009 
examiner is not available, the Veteran's 
claims file should be forwarded to another 
appropriate mental health professional. A new 
examination should only be scheduled if 
deemed necessary by the new examiner.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was reviewed.  

The examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's PTSD diagnosed in September 2009 is 
etiologically related to death of his cousin 
in Vietnam while the Veteran served in the 
Marines at Camp Pendleton, California.  If 
the examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state so and 
give the reasons why he/she cannot give such 
an opinion.   The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

3.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.       
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



